    Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 1 of 15 PageID #: 14963



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

KELLI DENISE GOODE, Individually,
and also as the Personal Representative of
Troy Charlton Goode, Deceased, and as
Mother, Natural Guardian, and Next
Friend of R.G., a Minor, and also
on behalf of all similarly situated persons                                              PLAINTIFFS

VS.                                                 CIVIL ACTION NO. 3:17CV60-DMB-RP

THE CITY OF SOUTHAVEN,
TODD BAGGETT, Individually,
JEREMY BOND, Individually, TYLER PRICE,
Individually, JOEL RICH, Individually,
JASON SCALLORN, Individually,
STACIE J. GRAHAM a/k/a WITTE Individually,
MIKE MUELLER Individually, WILLIAM
PAINTER, JR., Individually, BRUCE K.
SEBRING Individually, JOSEPH SPENCE,
Individually, RICHARD A. WEATHERFORD Individually,
JOHN DOES 1-10, BAPTIST MEMORIAL
HOSPITAL-DESOTO, a Mississippi
Corporation, and LEMUEL DONJA OLIVER, M.D.                                            DEFENDANTS


                    MEMORANDUM BRIEF IN SUPPORT OF
               RENEWED JOINT MOTION FOR TRANSFER OF TRIAL

          COME NOW Defendants City of Southaven and the individual Southaven

Defendants1 (collectively the “Southaven Defendants”), Baptist Memorial Hospital-

Desoto, Inc., and Lemuel Donja Oliver, M.D.                   (collectively “Defendants”), by and

through their respective counsel, and submit the instant Memorandum Brief in support

of said Defendants’ Renewed Joint Motion for Transfer of Trial, showing as follows:

                                              I. FACTS

          On or about January 13, 2016, Plaintiff Kelli Denise Goode (“Plaintiff”), by and

through counsel, filed her Complaint in the United States District Court for the Western

1
 Todd Baggett, Jeremy Bond, Tyler Price, Joel Rich, Jason Scallorn, Stacie J. Graham, Mike Mueller, William
Painter, Jr., Bruce K. Sebring, Joseph Spence, and Richard A. Weatherford.
1097126
    Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 2 of 15 PageID #: 14964



District of Tennessee; Defendants Baptist Memorial Hospital-Desoto, Inc. and the

Southaven defendants moved to dismiss said Complaint on the basis that the federal

court in Tennessee lacked jurisdiction over the parties. By Order dated March 30, 2017

Defendants’ motions to dismiss were granted, and the entire case was transferred to the

United States District Court for the Northern District of Mississippi, Oxford Division,

being the proper venue for said action. [Docket No. 245]. On May 17, 2017 the parties

held a Case Management Conference at which time the trial of this case was initially set

before the Honorable Debra M. Brown to be conducted on July 23, 2018 in Greenville,

Mississippi. [Docket No. 286]. On June 26, 2018, the Court continued the trial setting

to January 7, 2019. [Docket No. 575].

          By Order dated March 16, 2018, this Honorable Court denied Defendants’ prior

Joint Motion for Transfer of Trial [Docket No. 297]2 without prejudice, instructing the

Defendants that “[s]hould the case proceed beyond the dispositive motions stage, the

Movants may renew their motion to transfer trial”. [Docket No. 486].

          Subsequently, by Order dated September 27, 2018 [Docket No. 591], the Court

denied all of the parties’ previously filed Motions for Summary Judgment without

prejudice, pending a ruling by the Court on the issue of appropriate sanctions to impose

on Plaintiff. As a result of this Order, no summary judgment motions are presently

pending; further as noted supra this matter is set for trial on January 7, 2019 [Docket

No. 575]. Given the combination of the Court’s September 27, 2018 Order and the

impending trial date which is less than three (3) months away, out of an abundance of

2
  Under the Case Management Order established in this cause, and the Uniform Local Rules of this court, the
original Motion was timely filed as it is served well prior to the expiration of the applicable motion deadline.
Defendants’ Renewed Motion is also timely filed pursuant to the Court’s September 27, 2018 Order [Docket No.
591].




                                                       2
1097126
   Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 3 of 15 PageID #: 14965



caution Defendants now renew their previous motion that the trial of this matter be

transferred from Greenville, Mississippi to Oxford, Mississippi.

                          II. ARGUMENT AND AUTHORITIES

          A.    Defendants have a statutory right to have the trial conducted in
                Oxford, Mississippi.

          “Court for the Oxford division shall be held in Oxford.” 28 U.S.C. § 104. The

Fifth Circuit, interpreting this provision, has noted this statutory language gives a party

litigant in a case filed in the Oxford Division “a statutory right to have the case tried in

Oxford.” In re Gibson, 423 Fed. Appx. 385, 390 (5th Cir. Miss. 2011).

          In reviewing decisions that have examined inter-divisional transfer of cases and

trials, one important consideration has been that this Court previously had four

divisions, including the “Delta” Division, with a federal courthouse located in

Clarksdale, Mississippi. That courthouse has been closed, but the divisional statute was

not immediately amended.

          While the Northern District is technically split into four divisions, the
          notion that there is actually four separate divisions in this District is
          illusory.   As noted above, the Delta courthouse was closed; yet,
          Mississippi’s divisional statute was not amended, see 28 U.S.C. § 104,
          thereby leaving the Northern District with a division without a courthouse.


Williams v. City of Cleveland, 848 F.Supp.2d 646, 652 (N.D. Miss. 2012). The “illusory”

Delta Division affected decisions regarding the intra-district setting of trials - including

the Gibson decision where the Fifth Circuit acknowledged the statutory right of parties

to have trials conducted in the division where the case is pending.

          The Fifth Circuit, in noting that Judge Pepper had not abused his discretion in

setting a Delta Division case for trial in Greenville, held:




                                              3
1097126
    Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 4 of 15 PageID #: 14966



          Although the trial setting in Greenville violates the statutory directive that court
          for Delta Division cases is to be held at Clarksdale or Cleveland, there is no
          operational federal courthouse at either of those locations.

          The Petitions’ reliance on this court’s grant of mandamus in In re: Koppers Inc.,
          No. 09-60127, 2009 U.S. App. LEXIS 26152 (5th Cir. April 3, 2009), is misplaced.
          The order granting mandamus in Koppers statutes only that “It is ordered that
          the petition for writ of mandamus is granted.” It is difficult to see how that order
          creates any binding precedent that must be followed under the facts of this case.
          Moreover, Koppers is distinguishable; the plaintiffs in that case filed suit in the
          Western Division (Oxford), and thus had a statutory right to have the case tried
          in Oxford rather than Greenville. See 28 U.S.C. § 104(a)(2) (stating that “[c]ourt
          for the western division shall be held at Oxford”). Here, the plaintiffs filed suit in
          the Delta Division, and they have no statutory right to have this case tried in
          Oxford.

In re Gibson, 423 Fed. Appx. 385, 390 (5th Cir. Miss. 2011) (emphasis added). This

same logic has been utilized by Judge Aycock. See Williams v. City of Cleveland, 848

F.Supp.2d 646, 658 n. 10 (N.D. Miss. 2012).3

          Congress corrected the illusion of the Delta Division on or about October 4, 2012

by amendments to §104, wherein the Northern District of Mississippi was formally

divided into three divisions. 28 U.S.C. § 104. As part of the new divisional breakdown,

Desoto County was included within the Oxford Division. Id.

          This case is pending in the Oxford Division of this Court. By statute, “Court for

the Oxford Division shall be held in Oxford.” 28 U.S.C. §104(a). A party litigant in a

case filed in the Oxford Division has “a statutory right to have the case tried in Oxford.”

In re Gibson, 423 Fed. Appx. 385, 390 (5th Cir. Miss. 2011). This case was transferred

to, should have properly been filed in, and is finally pending in a division where, by


3
 The language of 28 U.S.C. §104 and In re: Gibson clearly conflict with authorities discussing the “routine practice
of the judges in this district to try cases at their duty stations”. Williams, 848 F.Supp.2d at 651. This conflict is
acknowledged by Judge Sharion Aycock in the Williams case, wherein Judge Aycock noted that litigation over trial
settings in the Northern District would likely continue “until fully resolved, either through case law or congressional
action...”. Williams, 848 F.Supp.2d 648.




                                                          4
1097126
    Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 5 of 15 PageID #: 14967



statute, the parties have been afforded a right to have trial conducted in Oxford.

          As such, Defendants request that this Court transfer the trial of this matter to

Oxford, Mississippi consistent with 28 U.S.C. §104(a) and the Gibson decision.

          B.      The In re: Volkswagen Factors Favor Transfer Of The Trial To
                  Oxford, Mississippi.

          In the case of In re: Volkswagen, 371 F.3d 201, 203 (5th Cir. 2004), the Fifth

Circuit set forth a number of private interest factors and public interest factors courts

should consider in addressing a request for an inter-divisional transfer of a trial.4

          Private interest factors include “(1) the relative ease of access to sources of proof;

(2) the availability of compulsory process to secure the attendance of witnesses; (3) the

cost of attendance for willing witnesses; and (4) all other practical problems that make

trial of a case easy, expeditious and inexpensive”. In re: Volkswagen, 371 F.3d at 203.

Further, the public interest factors discussed by the In re: Volkswagen court are “(1) the

administrative difficulties flowing from court congestion; (2) the local interest in having

localized interests decided at home; (3) the familiarity of the forum with the law that

would govern the case; and (4) the avoidance of unnecessary problems of conflicts of

laws [or in] the application of foreign law”. In re: Volkswagen, 371 F.3d at 203.

          In Johnson v. Lewis, this Court noted that the standard to be applied in

examining intra-district transfers was a “strong showing of prejudice” but with the

caveat that such a showing is not “the only instance in which a court may decide transfer

to another division is appropriate” but rather, “[o]n a case-by-case basis each court

4
  In Coleman v. Swift Transp. Co. of Ariz., LLC, 2014 U.S. Dist. LEXIS 190116 (N.D. Miss. 2014), this honorable
court considered a motion to transfer the trial of that case where venue was in the Oxford Division, however the trial
location was set at the courthouse in Greenville. In that case, this honorable court merely denied the motion to
transfer the trial without prejudice, but allowed defendants to refile their motion with additional briefing based on
the factors set forth in In re: Volkswagen.




                                                          5
1097126
   Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 6 of 15 PageID #: 14968



should determine if facts specific to a particular matter counsel for a transfer [and] in so

deciding the judges in the district would likely consider the factors specified in In re

Volkswagen as well as other factors such as the timeliness of the request for relief.”

Johnson v. Lewis, 645 F. Supp. 2d 578, 585 (N.D. Miss. 2009).

          In 2013, the Fifth Circuit handed down its opinion in In re Radmax which applied

the In re Volkswagen factors to an intra-district transfer. In re Radmax, Ltd., 720 F.3d

285 (5th Cir. 2013). Following that decision, this Court has been presented with motions

seeking an intra-district transfer of trial and, in weighing those motions, has cited to the

In re Volkswagen factors. This Court granted a motion to transfer trial location which

sought a transfer from the Aberdeen Division to the Greenville Division in Walker v.

Corr. Corp. of Am., 2015 U.S. Dist. LEXIS 108115 (N.D. Miss. Aug. 17, 2015). Therein,

the Court stated:

          Venue may be transferred “for the convenience of parties and witnesses, in
          the interest of justice ... to any other district or division where it might
          have been brought or to any district or division to which all parties have
          consented.” 28 U.S.C. § 1404(a). In light of the considerations expressed in
          Williams, 848 F.Supp.2d at 651, the Northern District of Mississippi's
          divisional venue policy, as well as the Fifth Circuit's pronouncement in In
          re Radmax, Ltd., 720 F.3d 285 (5th Cir. 2013), the Court finds that
          Plaintiffs have satisfied the burden of showing that transferring the trial to
          the Greenville courthouse will be “clearly more convenient.” In re Radmax,
          720 F.3d at 288.

Id. at *3 (Emphasis added). In Walker, this Court transferred the trial location based

upon both Williams and In re Radmax - finding that transfer was warranted as trial in

the Greenville Division was clearly more convenient. Id. See also EEOC v. Faurecia

Auto. Seating, LLC, 2017 U.S. Dist. LEXIS 151913 (N.D. Miss. 2017) (where this Court

transferred a case to the Southern District of Mississippi based on the In Re Volkswagon




                                                6
1097126
      Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 7 of 15 PageID #: 14969



and In Re Radmax, Ltd. factors).

           In Holloway v. Trident Ins. Servs., LLC, 2013 U.S. Dist. LEXIS 106536 (N.D.

Miss. 2013), Judge Aycock transferred trial venue of that case from Greenville to

Aberdeen after analyzing the In re: Volkswagen factors, primarily based on concerns

over the ability of the parties to subpoena out of state witnesses, the convenience to

willing witnesses, the ease of access to sources of proof, and the local interest in having

matters determined in the division where the matter arises. See Black v. USAA Fin.

Advisors, Inc., 2018 U.S. Dist. LEXIS 30058 *6 (S.D. Miss. 2018) (applying In Re

Radmax, Ltd. factors and granting motion to transfer to Eastern District of Louisiana,

based primarily on convenience of parties and witnesses and the available subpoena

power of that court); Partin v. Paul, 2016 U.S. Dist. LEXIS 176568 *9-13 (S.D. Miss.

2016) (citing In Re Radmax, Ltd. and granting motion to transfer to Northern District of

Texas due in part to "the convenience of parties and witnesses").

            In the instant case, the In re: Volkswagen factors which this honorable court in

the Coleman case and Judge Aycock in the Holloway case considered important favor

transfer of the trial to Oxford.

           (1)       The relative ease of access to sources of proof.

           All Defendants will be prejudiced should the trial remain in Greenville. As set

forth in the Case Management Order, the parties then estimated that approximately 35

fact witnesses will be called at trial, and 20 expert witnesses. (Docket No. 283).5 It is

undisputed that all fact witnesses (both for Plaintiff and Defendants) are significantly

closer to Oxford than to Greenville. All emergency medical technicians and police

5
    The Pre-Trial Order which details the identities of trial witnesses has not yet been entered.




                                                             7
1097126
   Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 8 of 15 PageID #: 14970



officers currently affiliated with the City of Southaven live and/or work in or around the

Desoto County/Memphis, Tennessee area. All medical care provided to Troy Goode by

Defendant Baptist Hospital occurred at Baptist Memorial Hospital-Desoto, Inc., located

in Southaven, Mississippi. Dr. Oliver resides in Saltillo, Lee County, Mississippi and

works in Southaven, Mississippi.       All records pertaining to Troy Goode’s arrest,

transport and medical records concerning treatment are maintained in the Southaven,

Mississippi area. The vast majority if not all witnesses who observed Troy Goode acting

irrationally while high on LSD, such as patrons at the Southaven Waffle House and/or

other locations located adjacent to Goodman Road, are believed to be located in or

around the Southaven, Mississippi/Memphis, Tennessee area. Numerous out of state

expert witnesses will presumably fly into Memphis International Airport, which is

certainly much closer to Oxford than Greenville. In short, virtually all parties, witnesses

and potential exhibits concerning Troy Goode’s actions leading up to his arrest, as well

as the facts surrounding his actual arrest and medical treatment provided, are present in

the Southaven, Desoto County area which is significantly closer to Oxford, Mississippi

than Greenville, Mississippi. Indeed, the fact that the location of the vast majority of the

proof is located in or in close proximity to the Oxford Division was confirmed by the

Western District of Tennessee in its order transferring this matter. [Doc#245-1] (finding

that the Oxford Division was the “location of sources of relevant proof.”)

          When applying this factor the determination to be made is the relative ease of

access to sources of proof, and the focus is on the location of the sources of proof. In re

Radmax, 720 F.3d at 288; Holloway, 2013 U.S. Dist. LEXIS 106536 at *3. Pursuant to

Google Maps, the shortest distance between Memphis, Tennessee and Oxford,




                                             8
1097126
    Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 9 of 15 PageID #: 14971



Mississippi is 78.2 miles, while the shortest travel time is 1 hour and 23 minutes.

From Southaven, Mississippi to Oxford, Mississippi, the shortest mileage route is 67.5

miles with the shortest travel time being 1 hour and 10 minutes. From Tupelo,

Mississippi the shortest mileage route to Oxford, Mississippi is 52.4 miles, and the

shortest travel time is 57 minutes.

          Conversely, the shortest mileage route between Memphis, Tennessee and

Greenville, Mississippi is 153 miles, with the shortest travel time being 2 hours and

40 minutes.             The shortest mileage route between Southaven, Mississippi and

Greenville, Mississippi is 149 miles, with the shortest travel time being 2 hours and

28 minutes. The shortest mileage route between Tupelo, Mississippi and Greenville,

Mississippi is 172 miles, with the shortest travel time being 3 hours and 10

minutes. (See Exhibit “A” attached to Renewed Motion). Accordingly, the travel time

and distance traveled (and resulting burden) is significantly greater for virtually every

party, attorney of record or witness should the case be tried in Greenville rather than

Oxford.6        Defendants have attached affidavits from the Southaven Defendants,

employees of Baptist Memorial Hospital-Desoto and Defendant Lemuel D. Oliver, M.D.

supporting the Renewed Motion and confirming these significant points. (See

cumulative Exhibit “B” attached to Renewed Motion).

          Due to the large number of parties involved in this case, as well as over

6
   As the vast majority of sources of proof are located in or in closer proximity to the Oxford Division, this factor is
in favor of transfer. See e.g., In re Radmax, Ltd., 720 F. 3d at 288 (“because all of the documents and physical
evidence are located in the Tyler Division, this factor weighs in favor of transfer.”)(internal quotations omitted); In
re Volkswagen, 545 F.3d at 316 (“a]ll of the documents and physical evidence relating to the accident are located in
the Dallas Division, as is the collision site. Thus, the district court erred in applying this factor because it does weigh
in favor of transfer”); Holloway, 2013 U.S. Dist. LEXIS 106536 at *3 (“This factor leans in favor of transferring
either to Aberdeen or Oxford because they are both over one hundred miles closer than Greenville to most of the
proof…”)




                                                            9
1097126
  Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 10 of 15 PageID #: 14972



approximately 50 anticipated fact witnesses and expert witnesses, the majority of whom

will be traveling from Memphis, Tennessee, Southaven, Mississippi and/or northeast

Mississippi, transfer of this trial to the federal courthouse in Oxford, Mississippi is

substantially more convenient than a trial in Greenville, Mississippi. The decrease in

travel time alone will save the parties significant litigation costs, whereas the greater

number of hotels, restaurants and other accommodations and conveniences located in

Oxford, Mississippi would be beneficial given the large number of attorneys, parties, fact

and expert witnesses involved in this case.       This factor weighs heavily in favor of

transfer.

          (2)   The availability of compulsory process to secure the attendance of
                witnesses.

          A number of witnesses (primarily family members and friends of the Plaintiff)

reside in the State of Tennessee.        Such persons will be hostile witnesses to the

Defendants, and are outside of the subpoena power of this court should trial be

conducted in Greenville. (See F.R.C.P. 45(c)(1)(A) which limits subpoena power to 100

miles from where the individual resides, is employed or regularly transacts business in

person). Further, witnesses to Troy Goode’s erratic behavior on Goodman Road, and his

interactions with the Southaven Defendants, and who reside in Southaven are not

amendable to a subpoena for trial, as they live outside of the 100 mile area set forth in

F.R.C.P. 45(c)(1)(A). All told, some twenty three potential fact witnesses are believed to

reside in and around the Southaven, Mississippi or Memphis, Tennessee area. (See

Baptist Memorial Hospital-Desoto’s Joinder in the original Motion to Transfer [Docket

No. 316]). Such individuals, however, would be subject to a trial subpoena if trial is




                                             10
1097126
  Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 11 of 15 PageID #: 14973



conducted in Oxford, Mississippi.      The Defendants will be severely prejudiced should

they be unable to subpoena witnesses to trial in Greenville, when such witnesses would

be amenable to a subpoena for a trial in Oxford. This factor weighs in favor of the

Defendants. See JTH Tax, Inc. v. Mahmood, 2010 U.S. Dist. LEXIS 38515 *6 (N.D. Miss.

2010) (factor weighed in favor of transfer where “majority of potential witnesses”

resided within the subpoena power of a different district); Holloway, 2013 U.S. Dist.

LEXIS 106536 at *5 (finding transfer proper since “because the distance is greater than

100 miles, Defendant would be unable to even subpoena any witnesses from Alabama if

the trial was held in Greenville or in Oxford”).

          (3)   The cost of attendance for willing witnesses.

          Willing witnesses who may attend trial and who would be traveling from the

Desoto County, Mississippi area, such as witnesses to Troy Goode’s out of control

actions on Goodman Road and at Baptist Memorial Hospital-Desoto, would have

significantly farther to travel if trial is conducted in Greenville, as opposed to Oxford.

The disparity in distances would require overnight lodging, meals and additional

mileage, all of which amount to additional costs which are not present if trial is

conducted in Oxford, Mississippi, thus lessening the burden on willing witnesses. The

Defendants will all be prejudiced by being compelled to incur significant additional

expense due to a trial conducted in Greenville rather than in Oxford.

          (4)   All other practical problems that make trial of a case easy, expeditious and
                inexpensive.

          A trial of this matter in Oxford would be easier, more expeditious and

inexpensive. It is a more convenient venue for the vast majority of parties and willing




                                              11
1097126
  Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 12 of 15 PageID #: 14974



and adverse witnesses which presently include twelve (12) individual defendants, two

(2) entity defendants, and numerous fact and expert witnesses. This includes the

inconvenience discussed above, and as is shown in the affidavits submitted in support of

Defendants’ Renewed Motion.

          In regard to the In re: Volkswagen public interests factors, the only applicable

factor would be “the local interest in having localized interests decided at home”. Here,

although the case should have originally been filed in the Oxford Division by Plaintiff,

Plaintiff improperly filed suit in federal court in Tennessee. Desoto County lies within

the Oxford Division and citizens of that division have a “local interest” in determining

whether, for example, the Southaven Police Department acted appropriately in arresting

Troy Goode based upon his actions, in restraining him, and ultimately having him

transported via ambulance to Baptist Hospital. Similarly, the residents of the Oxford

Division have a “local interest” in determining whether or not medical care provided at

Baptist Hospital-Desoto was appropriate and in compliance with the standard of care.

These are local interests which the citizens of the Greenville Division do not have. The

remaining two factors under the public interest factors are inapplicable.

          Application of the In re: Volkswagen factors (which this honorable court found to

be significant in the Coleman case, and which Judge Aycock discussed in the Holloway

case) weighs in favor of transferring the trial of this cause from Greenville, Mississippi

to Oxford, Mississippi.

                                    III. CONCLUSION

          Defendants’ Renewed Motion is not made for the purposes of delay or

harassment, but is simply necessary due to the extraordinarily large number of




                                             12
1097126
  Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 13 of 15 PageID #: 14975



attorneys, parties, fact witnesses and expert witnesses who will participate in the trial of

this cause. For all of these reasons Defendants submit that transfer of the trial from

Greenville to Oxford is necessary and appropriate, and respectfully move the Court to

enter an Order granting said Renewed Motion.

          Respectfully submitted, this the 23rd day of October, 2018.

                                            CITY OF SOUTHAVEN, TODD BAGGETT,
                                            JEREMY BOND, TYLER PRICE, JOEL RICH,
                                            JASON SCALLORN, STACIE J. GRAHAM,
                                            MIKE MUELLER, WILLIAM PAINTER, JR.,
                                            BRUCE K. SEBRING, JOSEPH SPENCE, and
                                            RICHARD A. WEATHERFORD, Defendants

                                            By:   /s/ L. Bradley Dillard _______
                                            Berkley N. Huskison, MSB#9582
                                            Brad Dillard, MSB#10114

MITCHELL, MCNUTT & SAMS, P.A.
POST OFFICE BOX 1366
COLUMBUS, MISSISSIPPI 39703-1366
(662) 328-2316 (telephone)
(662) 328-8035 (facsimile)
bhuskison@mitchellmcnutt.com

MITCHELL, MCNUTT & SAMS, P.A.
P.O. BOX 7120
TUPELO, MS 38802-7120
(662) 842-3871 (telephone)
(662) 842-8450 (facsimile)
bdillard@mitchellmcnutt.com




                                              13
1097126
  Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 14 of 15 PageID #: 14976



                                     BAPTIST MEMORIAL HOSPITAL-DESOTO,
                                     INC., Defendant

                                     By: __/s/ David W. Upchurch________
                                     David W. Upchurch, MSB#10558
                                     John M. McIntosh, MSB#103933

UPCHURCH & UPCHURCH, P.A.
P.O. DRAWER 2529
TUPELO, MISSISSIPPI 38803-2529
TEL: 662-260.6950
FAX: 662-269.3713
jmcintosh@upchurchpa.com
dupchurch@upchurchpa.com


                                     LEMUEL DONJA OLIVER, M.D., Defendant


                                     By:   /s/Amanda Waddell ________
                                     Amanda Clearman Waddell, MSB#99544
                                     Marty R. Phillips (PHV)
                                     James Ric Gass (PHV)
RAINEY, KIZER, REVIERE & BELL,
PLC
50 FRONT STREET, STE. 610
MEMPHIS, TENNESSEE 3810
TEL: 901-333-8101
FAX: 901-577-1416
awaddell@raineykizer.com
mphillips@raineykizer.com


GASS WEBER, MULLINS, LLC
241 N. Broadway, Ste. 300
Milwaukee, WISCONSIN 53202
gass@gwmlaw.com




                                       14
1097126
  Case: 3:17-cv-00060-DMB-RP Doc #: 603 Filed: 10/23/18 15 of 15 PageID #: 14977




                               CERTIFICATE OF SERVICE


       I hereby certify that on October 23, 2018, I electronically filed the foregoing with
the Clerk of the Court using the ECF system and forwarded such filing via ECF
notification to all counsel of record.

          This the 23rd day of October, 2018.
                                                     /s/L. Bradley Dillard
                                                     L. BRADLEY DILLARD




                                                15
1097126
